IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ADRIAN DERRICK HAGANS,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5860

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 2, 2016.

An appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves and A. Victoria
Wiggins, Assistant Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Based on the authority of Floyd v. State, 151 So. 3d 452 (Fla. 1st DCA),

review granted, 168 So. 3d 229 (Fla. 2014), the trial court committed fundamental

error in giving conflicting instructions regarding Appellant’s sole defense of self-

defense. Accordingly, we reverse Appellant’s convictions for aggravated battery,
vacate his sentences, and remand for a new trial on those counts. In view of this

disposition, we decline to reach the other issues raised by Appellant.

      REVERSED and REMANDED.

ROBERTS, CJ., ROWE and RAY, JJ., CONCUR.




                                          2